Filed 4/10/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 68







In the Matter of the Conservatorship

and Guardianship of D.F.S.



G.A.S., 		Petitioner and Appellant



v.



D.F.S., 		Respondent and Appellee







No. 20110335







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



MODIFIED AND AFFIRMED.



Per Curiam.



Gary A. Stibbe (on brief), self-represented, P.O. Box 5102, Fargo, N.D. 58105, petitioner and appellant.

Guardianship/Conservatorship of D.F.S.

No. 20110335



Per Curiam.

[¶1]	Gary Stibbe appeals from a district court judgment dismissing with prejudice, for improper service, his petition for appointment as a guardian and conservator of his father.  Stibbe argues the district court should have allowed him to proceed with his action and testify telephonically in support of his petition.  We summarily affirm under N.D.R.App.P. 35.1(a)(7), and we modify the district court’s judgment to be without prejudice for a lack of personal jurisdiction.  
See
 
Western Life Trust v. State
, 536 N.W.2d 709, 712 (N.D. 1995) (A district court without personal jurisdiction over a defendant “is powerless to do anything beyond dismissing without prejudice.”).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner